Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/24/2022. Claims 1-20 are presently pending and are presented for examination. Claims 2 & 10 are canceled. 
Response to Amendment
The amendment filed 01/24/2022 overcomes each and every objection, 101 & 112 rejections previously set forth in the non-final office action mailed 10/22/2021. Claims 1-20 are presently pending and are presented for examination. Claims 3-4 are canceled. Claims 1-2, & 5-20 are allowed.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
The specific amendment to incorporate the limitations of “an indication that the vehicle is predicted to come to a full stop at a second reference point within a predetermined distance of the first reference point;” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method of predicting a stopping point in real time for determining velocity profiles at intervals between two specific reference points distinguishes an apparent novel methodology for calibrating a vehicle speedometer. The prior art of record for example, discloses calibration of vehicle speedometer data via integration of longitudinal acceleration data, broadly during “certain acceleration or deceleration phases of the vehicle,” in real time and calibration of a wheel speed signals with specific reference intervals however the concept of specifically calibrating speedometer data between specific reference points defined from stop predictions appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Regarding claim 11
The specific amendment to incorporate the limitations “an indication that the vehicle is predicted to come to a full stop within a predetermined distance of the first reference point;” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method of predicting a stopping point in real time for determining velocity profiles at intervals between two specific reference points distinguishes an apparent novel methodology for calibrating a vehicle speedometer. The prior art of record for example, discloses calibration of vehicle speedometer data via integration of longitudinal acceleration data, broadly during “certain acceleration or deceleration phases of the vehicle,” in real time and calibration of a wheel speed signals with specific reference intervals however the concept of specifically calibrating speedometer data between specific reference points defined from stop predictions appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Regarding claim 16
The specific limitations “an indication that the vehicle is predicted to come to a full stop within a predetermined distance of a current location of the vehicle;” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method of predicting a stopping point in real time for determining velocity profiles at intervals between two specific reference points distinguishes an apparent novel methodology for calibrating a vehicle speedometer. The prior art of record for example, discloses calibration of vehicle speedometer data via integration of longitudinal acceleration data, broadly during “certain acceleration or deceleration phases of the vehicle,” in real time and calibration of a wheel speed signals with specific reference intervals however the concept of specifically calibrating speedometer data between specific reference points defined from stop predictions appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulik et al. (U.S. Publication No. 2012/0022780) discloses an apparatus and method for calibrating dynamic parameters of a vehicle navigation system, with wheel speed calibration utilizing mobile devices for position data (See [0077] “FIG. 7 is a block diagram showing an embodiment of a Wheel Speed Sensor (WSS) calibration and compensation system 700 implemented within a mobile device 700. Many modern mobile devices may utilize GPS and accelerometers to provide additional features and functions to their users. This functionality may be advantageously used to perform WSS calibration and compensation in less expensive vehicles that may lack sophisticated factory installed navigation systems. In this embodiment, the mobile device may provide navigation information in a traditional manner using an SPS. If SPS signals become unavailable, or their accuracy becomes degraded, the mobile phone may use DR positioning to fill in the SPS gaps. In order to improve DR positioning, the mobile device may implement WSS calibration and compensation.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664